Citation Nr: 1303299	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  11-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied reopening the claims of entitlement to service connection for a low back disability and bilateral hearing loss.  The Veteran filed a notice of disagreement in September 2010, a statement of the case was issued in December 2010, and the Veteran perfected his appeal in April 2011.

The Board is aware that in the December 2010 statement of the case, the RO made a determination that new and material evidence had been received to reopen the claim involving the low back disability (it found no new and material evidence as to the claim involving bilateral hearing loss).  However, the requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the Board has characterized the issue as a petition to reopen a previously denied claim requiring the submission of new and material evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the case was certified to the Board, the Veteran submitted a statement indicating he wanted to have a video conference hearing before the Board.  Video conference hearings are scheduled by the RO, and thus the issue must be remanded for the RO to schedule the hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing as requested in connection with this appeal.  After the hearing is conducted, or in the event that Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



__________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

